 


 HCON 32 ENR: Providing for a conditional recess or adjournment of the Senate.
U.S. House of Representatives
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 32 
 
 
March 27, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a conditional recess or adjournment of the Senate. 
 
 
That  when the Senate recesses or adjourns on any day from Friday, March 27, 2015, through Monday, March 30, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Monday, April 13, 2015, or such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 
2. 
(a)The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. (b)After reassembling pursuant to subsection (a), when the Senate recesses or adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand recessed or adjourned pursuant to the first section of this concurrent resolution. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
